UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22045 Wisconsin Capital Funds, Inc. (Exact name of registrant as specified in charter) 1221 John Q. Hammons Drive Madison, Wisconsin 53717 (Address of principal executive offices) (Zip code) Thomas G. Plumb 1221 John Q. Hammons Drive Madison, Wisconsin 53717 (Name and address of agent for service) (608) 824-8800 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2013 Item 1. Reports to Stockholders. Plumb Balanced Fund Plumb Equity Fund SEMI-ANNUAL REPORT September 30, 2013 www.plumbfunds.com PLUMB FUNDS ­September 30, 2013 Dear Fellow Shareholders: We are pleased to present you the semi-annual report of the Plumb Funds. The Funds commenced operations May 24, 2007, in a very challenging investment environment. The period ended September 30, 2013, continued the fourth year of recovery for U.S. stock markets. Over the past six months, both the Plumb Balanced Fund and the Plumb Equity Fund provided shareholders positive returns, with the Funds up 5.18% and 6.55%, respectively. For the one-year period ended September 30, 2013, the average annual return has been 11.96% for the Plumb Balanced Fund and 13.09% for theEquity Fund.For the three-year period ended September 30, 2013, the average annual return has been 7.21% for both the Plumb Balanced Fund and the Plumb Equity Fund. For the five-year period ended September 30, 2013, the average annual return has been 5.81% for the Plumb Balanced Fund and 4.70% for the Plumb Equity Fund. Since inception, the Plumb Balanced Fund and Plumb Equity Fund have averaged annual returns of 1.37% and -0.05%, respectively. The Balanced Fund’s Gross Expense Ratio, including acquired fund fees and expenses, as noted in the prospectus dated August 1, 2013 was 1.48%. The Equity Fund’s Gross Expense Ratio, including acquired fund fees and expenses, as noted in the prospectus dated August 1, 2013 was 1.47%. Performance data quoted represents past performance and does not guarantee future results. Investment returns and principal value will fluctuate, and when sold, may be worth more or less than their original cost. Performance data current to the most recent month-end may be lower or higher than the performance quoted and can be obtained by calling 866-987-7888. The Funds’ performance should be reviewed in the light of the markets that they operate in. For the last one year, three years, five years, and since the Funds’ inception, as of September 30, 2013, the U.S. stock market has had average annual returns of 19.34%, 16.27%, 10.02%, and 3.98%, as measured by the total return of the S&P 500. The broader international markets, as measured by the MSCI EAFE Index, have averaged 20.35%, 5.22%, 3.20, and -3.26% during those periods, while the Barclays Capital Intermediate Government/Credit Bond Index averaged -0.52%, 0.60%, 3.83% and 3.95% for the same time frames. Our investment approach is to seek out good quality, growing companies trading at what we believe are reasonable prices. In the Balanced Fund, we generally use fixed income investments in an attempt to moderate the volatility of the stock market and to provide an income component to our total return objective. With the low interest rate environment present since the financial crisis, it has been difficult to find attractive fixed income instruments to meet that objective. In fact, at times, the dividend yield on high quality blue-chip stocks exceeded the yield of ten-year U.S. Treasury Bonds. In this environment, we have added income generating securities that may have an equity component to the Balanced Fund’s overall asset mix. Absolute and relative investment returns typically are influenced by the markets we operate in, our allocation to the sectors within the market, and our individual 3 PLUMB FUNDS security selection. With the S&P 500 up almost 20% but the bond market down close to 0.5% over the last year, as represented by the Barclays Capital Intermediate Government/Credit Bond Index, fixed income exposure substantially dampened our returns. Our stock selection in financials and consumer staples improved our relative returns while our stock selection in consumer discretionary and industrials dampened our returns. The largest individual contributors to our investment return over the last six months were American International Group, Vodafone, DuPont and Constellation Brands. The largest detractors were Phillips 66, Ion Geophysical, TransCanada, and Las Vegas Sands. In the Balanced Fund, our short duration improved our relative performance. We believe that the Funds’ investments are positioned to potentially benefit from an improving worldwide economic environment while seeking to protect us from a rising interest rate scenario. Best wishes in the coming year from all of us at the Plumb Funds. Thomas G. Plumb Opinions expressed are those of Thomas Plumb and is not intended to be a forecast of future events, a guarantee of future results, or investment advice. Must be preceded or accompanied by a current prospectus. Fund holdings and sector allocations are subject to change and should not be considered recommendations to buy or sell any security. Please refer to the schedule of investments in this report for complete holdings information. Mutual fund investing involves risk. Principal loss is possible. The Funds may invest in small and mid-sized companies which involve additional risks such as limited liquidity and greater volatility. The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Balanced Fund will invest in debt securities, which typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments by the Balanced Fund in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Investments in Asset Backed and Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Because the Funds may invest in ETFs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact the Funds’ ability to sell their shares. 4 PLUMB FUNDS The S&P 500 Index is an unmanaged market capitalization-weighted index based on the average weighted performance of 500 widely held common stocks. The Barclays Capital Intermediate Government/Credit Bond Index is an unmanaged market value weighted index measuring both the principal price changes of, and income provided by, the underlying universe of securities that comprise the index. The MSCI EAFE Index is an unmanaged market capitalization-weighted index that is designed to measure the equity market performance of developed markets, excluding the US & Canada. You cannot invest directly in an index. The Plumb Funds are distributed by Quasar Distributors, LLC. 5 PLUMB FUNDS Expense Example September 30, 2013 (Unaudited) As a shareholder of the Plumb Funds (the “Funds”), you incur ongoing costs, including investment advisory fees; distribution (12b-1) fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (April 1, 2013 – September 30, 2013). Actual Expenses The first line of the table on the following page provides information about actual account values and actual expenses. However, the table does not include shareholder-specific fees such as the $15.00 fee charged for wire redemptions. The table also does not include portfolio trading commissions and related trading costs. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table on the following page provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees, which, although not charged by the Funds, may be charged by other funds.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 6 PLUMB FUNDS Expense Example September 30, 2013 (Unaudited) (Continued) Plumb Balanced Fund Expenses Paid Beginning Ending During the Period* Account Value Account Value April 1, 2013 to April 1, 2013 September 30, 2013 September 30, 2013 Actual Hypothetical (5% return per year before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.26% (including acquired fund fees and expenses), multiplied by the average account value over the period, multiplied by 183/365 (to reflect the partial year period). Plumb Equity Fund Expenses Paid Beginning Ending During the Period* Account Value Account Value April 1, 2013 to April 1, 2013 September 30, 2013 September 30, 2013 Actual Hypothetical (5% return per year before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.41%, (including acquired fund fees and expenses), multiplied by the average account value over the period, multiplied by 183/365 (to reflect the partial year period).­ 7 PLUMB FUNDS Plumb Balanced Fund Investments by Asset Allocation as of September 30, 2013 (as a Percentage of Total Investments) (Unaudited)­ 8 PLUMB FUNDS Plumb Equity Fund Investments by Asset Allocation as of September 30, 2013 (as a Percentage of Total Investments) (Unaudited)­ 9 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2013 (Unaudited)­ Shares Value COMMON STOCKS – 68.06% Amusement, Gambling, and Recreation Industries – 2.17% The Walt Disney Company $ Beverage and Tobacco Product Manufacturing – 3.77% Constellation Brands, Inc. (a) PepsiCo, Inc. Broadcasting (except Internet) – 1.30% Liberty Interactive Corporation (a) Chemical Manufacturing – 9.82% Abbott Laboratories Allergan, Inc. Church & Dwight Company, Inc. E.I. du Pont de Nemours and Company Johnson & Johnson Merck & Company, Inc. Computer and Electronic Product Manufacturing – 6.77% Apple, Inc. Cisco Systems, Inc. ION Geophysical Corporation (a) Microchip Technology, Inc. QUALCOMM, Inc. Couriers and Messengers – 1.96% United Parcel Service, Inc. – Class B Credit Intermediation and Related Activities – 9.31% American Express Company Citigroup, Inc. Discover Financial Services JPMorgan Chase & Company Visa, Inc. – Class A The accompanying notes are an integral part of these financial statements. 10 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2013 (Unaudited) (Continued)­ Shares Value COMMON STOCKS (Continued) Data Processing, Hosting, and Related Services – 1.24% Fiserv, Inc. (a) $ Electrical Equipment, Appliance, and Component Manufacturing – 2.38% Emerson Electric Company Food Manufacturing – 1.20% Mondelez International, Inc. Food Services and Drinking Places – 1.33% McDonald’s Corporation Insurance Carriers and Related Activities – 3.40% American International Group, Inc. Berkshire Hathaway, Inc. – Class B (a) Machinery Manufacturing – 2.34% General Electric Company Merchant Wholesalers, Nondurable Goods – 1.39% The Procter & Gamble Company Miscellaneous Manufacturing – 3.14% 3M Company Medtronic, Inc. Other Information Services – 1.61% Google Inc. (a) Petroleum and Coal Products Manufacturing – 6.11% BP PLC – ADR Chevron Corporation ConocoPhillips Phillips 66 The accompanying notes are an integral part of these financial statements. 11 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2013 (Unaudited) (Continued)­­ Shares Value COMMON STOCKS (Continued) Pipeline Transportation – 3.17% Enbridge, Inc. (b) $ TransCanada Corporation (b) Professional, Scientific, and Technical Services – 1.09% Exact Sciences Corporation (a) Rental and Leasing Services – 1.63% Ryder System, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 1.30% The Charles Schwab Corporation Support Activities for Mining – 1.63% Schlumberger Limited (b) TOTAL COMMON STOCKS (Cost $16,008,601) EXCHANGE-TRADED FUNDS – 2.97% Funds, Trusts, and Other Financial Vehicles – 2.97% Alerian MLP ETF Vanguard REIT ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $934,763) Principal Amount CORPORATE BONDS – 22.97% Beverage and Tobacco Product Manufacturing – 1.77% Lorillard Tobacco Company 6.875%, 05/01/2020 $ Computer and Electronic Product Manufacturing – 1.56% Nokia Corporation 5.375%, 05/15/2019 (b) The accompanying notes are an integral part of these financial statements. 12 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2013 (Unaudited) (Continued)­­ Principal Amount Value CORPORATE BONDS (Continued) Credit Intermediation and Related Activities – 3.15% General Electric Capital Corporation 1.375%, 08/01/2017 (c) $ $ Zions Bancorporation 3.700%, 02/15/2018 Funds, Trusts, and Other Financial Vehicles – 4.78% Health Care Property Investors, Inc. 6.000%, 03/01/2015 Morgan Stanley 5.000%, 10/15/2030 (c) Senior Housing Properties Trust 4.300%, 01/15/2016 Health and Personal Care Stores – 1.02% CVS Pass-Through Trust 6.943%, 01/10/2030 Merchant Wholesalers, Durable Goods – 1.63% Ingram Micro, Inc. 5.250%, 09/01/2017 Oil and Gas Extraction – 4.87% Petrobras International Finance Company 3.500%, 02/06/2017 (b) Petrohawk Energy Corporation 7.250%, 08/15/2018 Plains Exploration & Production Company 6.625%, 05/01/2021 Pipeline Transportation – 1.14% Copano Energy, LLC 7.125%, 04/01/2021 Professional, Scientific, and Technical Services – 1.62% Affiliated Computer Services 5.200%, 06/01/2015 The accompanying notes are an integral part of these financial statements. 13 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2013 (Unaudited) (Continued)­­ Principal Amount Value CORPORATE BONDS (Continued) Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 1.43% The Goldman Sachs Group, Inc. 3.000%, 10/30/2027 (c) $ $ TOTAL CORPORATE BONDS (Cost $7,389,572) U.S. GOVERNMENT OBLIGATIONS – 2.61% United States Treasury Note 0.025%, 10/31/14 0.025%, 07/31/15 TOTAL U.S. GOVERNMENT OBLIGATIONS (Cost $850,929) Shares SHORT-TERM INVESTMENTS – 0.68% Money Market Funds – 0.68% STIT-STIC Prime Portfolio 0.019% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $222,945) Total Investments (Cost $25,406,810) – 97.29% Other Assets in Excess of Liabilities – 2.71% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADR – American Depositary Receipt (a) Non-income producing security. (b) Foreign issued security. Total foreign concentration was as follows: Cayman Islands 1.56%, Canada 3.16%, Netherlands Antilles 1.63%, Finland 1.56%. (c) Variable rate security. The rate listed is as of September 30, 2013. The accompanying notes are an integral part of these financial statements. 14 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – September 30, 2013 (Unaudited)­ Shares Value COMMON STOCKS – 95.68% Amusement, Gambling, and Recreation Industries – 2.53% The Walt Disney Company $ Beverage and Tobacco Product Manufacturing – 6.00% Constellation Brands, Inc. (a) PepsiCo, Inc. Broadcasting (except Internet) – 4.37% Liberty Interactive Corporation (a) Sirius XM Radio, Inc. Chemical Manufacturing – 11.54% Abbott Laboratories Allergen, Inc. Church & Dwight Company, Inc. E.I. du Pont de Nemours and Company Johnson & Johnson Computer and Electronic Product Manufacturing – 10.71% Apple, Inc. Cisco Systems, Inc. ION Geophysical Corporation (a) Microchip Technology, Inc. QUALCOMM, Inc. Couriers and Messengers – 1.99% United Parcel Service, Inc. – Class B Credit Intermediation and Related Activities – 12.73% American Express Company Citigroup, Inc. Discover Financial Services JPMorgan Chase & Company Visa, Inc. – Class A The accompanying notes are an integral part of these financial statements. 15 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – September 30, 2013 (Unaudited) (Continued)­ Shares Value COMMON STOCKS (Continued) Data Processing, Hosting, and Related Services – 1.76% Fiserv, Inc. (a) $ Food Manufacturing – 2.19% Mondelez International, Inc. Food Services and Drinking Places – 1.88% McDonald’s Corporation Insurance Carriers and Related Activities – 3.18% American International Group, Inc. Machinery Manufacturing – 2.81% General Electric Company Miscellaneous Manufacturing – 5.38% 3M Company Medtronic, Inc. Nonstore Retailers – 1.94% eBay, Inc. (a) Other Information Services – 2.48% Google Inc. (a) Petroleum and Coal Products Manufacturing – 7.78% Chevron Corporation ConocoPhillips Phillips 66 Pipeline Transportation – 4.48% Enbridge, Inc. (b) TransCanada Corporation (b) Professional, Scientific, and Technical Services – 2.31% Exact Sciences Corporation (a) The accompanying notes are an integral part of these financial statements. 16 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – September 30, 2013 (Unaudited) (Continued)­­ Shares Value COMMON STOCKS (Continued) Rental and Leasing Services – 2.21% Ryder System, Inc. $ Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 2.30% The Charles Schwab Corporation Support Activities for Mining – 2.77% Schlumberger Limited (b) Water Transportation – 2.34% Carnival Corporation TOTAL COMMON STOCKS (Cost $16,454,716) EXCHANGE-TRADED FUNDS – 3.43% Funds, Trusts, and Other Financial Vehicles – 3.43% Schwab U.S. Small-Cap ETF SPDR S&P Homebuilders ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $664,391) The accompanying notes are an integral part of these financial statements. 17 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – September 30, 2013 (Unaudited) (Continued)­­ Shares Value SHORT-TERM INVESTMENTS – 0.99% Money Market Funds – 0.99% STIT-STIC Prime Portfolio 0.019% (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost $227,032) Total Investments (Cost $17,346,139) – 100.10% Liabilities in Excess of Other Assets – (0.10)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADR – American Depositary Receipt (a) Non-income producing security. (b) Foreign issued security. Total foreign concentration was as follows: Canada 4.48%, Netherlands Antilles 2.77%. (c) Variable rate security. The rate listed is as of September 30, 2013. ­ The accompanying notes are an integral part of these financial statements. 18 PLUMB FUNDS Statements of Assets and Liabilities September 30, 2013 (Unaudited)­ Plumb Plumb Balanced Equity Fund Fund Assets Investments, at value* $ $ Dividends and interest receivable Receivable for investments sold — Receivable for fund shares sold Prepaid assets Total Assets Liabilities Payable for investments purchased — Accrued distribution fee Payable to Advisor (a) Administrative & accounting services fee payable (a) Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Net Assets Consist Of: Paid in capital $ $ Accumulated undistributed net investment income Accumulated net realized loss ) ) Net unrealized appreciation on investments Net Assets $ $ Capital shares outstanding, $0.001 par value (200 million shares issued each) Net asset value, offering and redemption price per share $ $ * Cost of Investments $ (a) See Note 4 in the Notes to Financial Statements. ­­ The accompanying notes are an integral part of these financial statements. 19 PLUMB FUNDS Statements of Operations For the Six Months Ended September 30, 2013 (Unaudited)­ Plumb Plumb Balanced Equity Fund Fund Investment Income: Dividends (Net of foreign withholding taxes of $3,182 and $2,916, respectively) $ $ Interest 71 Total Investment Income Expenses: Investment Advisor’s fee (a) Distribution fees Administrative & accounting service fees (a) Legal fees Administration fee Transfer agent fees and expenses Fund accounting fees Registration fees Director fees and expenses Audit and tax fees Custody fees Insurance expense Printing and mailing expense Total expenses before waiver Less:Fees waived/reimbursed by Advisor (a) ) ) Net expenses Net Investment Income Realized and Unrealized Gain (Loss): Net realized gain on investments Net change in unrealized appreciation on investments ) ) Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ $ (a) See Note 4 in the Notes to Financial Statements. ­ The accompanying notes are an integral part of these financial statements. 20 PLUMB FUNDS Plumb Balanced Fund Statements of Changes in Net Assets For the Six Months For the Ended Year Ended September 30, March 31, (Unaudited) Operations: Net investment income $ $ Net realized gain (loss) on investments ) Net change in unrealized appreciation on investments and options ) Net increase in net assets resulting from operations Dividends And Distributions To Shareholders: Net investment income — ) Total dividends and distributions — ) Capital Share Transactions: Proceeds from shares sold Shares issued in reinvestment of dividends — Cost of shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) Total decrease in net assets ) ) Net Assets: Beginning of period End of period* $ $ * Including accumulated undistributed net investment income of $ $ Change In Shares Outstanding: Shares sold Shares issued in reinvestment of dividends — Shares redeemed ) ) Net decrease ) ) ­­ The accompanying notes are an integral part of these financial statements. 21 PLUMB FUNDS Plumb Equity Fund Statements of Changes in Net Assets For the Six Months For the Ended Year Ended September 30, March 31, (Unaudited) Operations: Net investment income $ $ Net realized gain (loss) on investments ) Net change in unrealized appreciation on investments and options ) ) Net increase (decrease) in net assets resulting from operations ) Dividends And Distributions To Shareholders: Net investment income — ) Total dividends and distributions — ) Capital Share Transactions: Proceeds from shares sold Shares issued in reinvestment of dividends — Cost of shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) Total decrease in net assets ) ) Net Assets: Beginning of period End of period* $ $ * Including accumulated undistributed net investment income of $ $ Change In Shares Outstanding: Shares sold Shares issued in reinvestment of dividends — Shares redeemed ) ) Net decrease ) ) ­ The accompanying notes are an integral part of these financial statements. 22 PLUMB FUNDS (This Page Intentionally Left Blank.) 23 PLUMB FUNDS Plumb Balanced Fund Financial Highlights For the Six Months Ended September 30, (Unaudited) Per share operating performance (For a share outstanding throughout the period) Net asset value, beginning of period $ Operations: Net investment income(1) Net realized and unrealized gain (loss) Total from investment operations Dividends and distributions to shareholders: Dividends from net investment income — Total dividends and distributions — Change in net asset value for the period Net asset value, end of period $ Total return(2) %(4) Ratios / supplemental data Net assets, end of period (000) $ Ratio of net expenses to average net assets: Before expense reimbursement and waivers %(5) After expense reimbursement and waivers(3) %(5) Ratio of net investment income to average net assets: After expense reimbursement and waivers(3) %(5) Portfolio turnover rate 21 %(4) Net investment income per share is calculated using current year ending balances prior to consideration of adjustment for permanent book and tax differences. Total return represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. Effective July 1, 2010, the Advisor contractually agreed to cap the Fund’s expenses at 1.25%. Prior to July 1, 2010, the Fund’s expense cap was 1.10%. Not annualized. Annualized. ­­ The accompanying notes are an integral part of these financial statements. 24 PLUMB FUNDS Plumb Balanced Fund Financial Highlights (Continued) For the Years Ended March 31, $ ) $ % )% $ % 64
